Citation Nr: 0926958	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  
 
By way of background, a Board decision issued in October 2007 
reopened the Veteran's hypertension and basal cell carcinoma 
service connection claims and remanded them for further 
evidentiary development.  After completing the requested 
development, the Veteran's claims were readjudicated, as 
reflected by a February 2008 rating decision, which granted 
service connection for basal cell carcinoma, and a February 
2008 supplemental statement of the case, which denied service 
connection for hypertension.  Thus, because service 
connection for hypertension remains denied, that claim has 
been returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension, 
including as secondary to or aggravated by his service-
connected diabetes mellitus.  To determine whether the 
Veteran's currently diagnosed hypertension is either directly 
attributable to his service or secondary to or aggravated by 
a service-connected condition, the Veteran was afforded a VA 
hypertension examination, pursuant to the remand instructions 
of the Board's October 2007 decision.  

The Veteran's November 2007 VA examination report reflects 
that after examining the Veteran and reviewing his claims 
file, the examiner found that the Veteran's hypertension was 
neither directly related to service or related to his 
service-connected diabetes mellitus.  When determining that 
the Veteran's hypertension was not secondary to or aggravated 
by the Veteran's service-connected diabetes, the examiner 
relied on medical evidence indicating that the Veteran did 
not have any renal impairment as the result of his diabetes 
mellitus.   However, in a statement submitted in June 2009, 
the Veteran's representative reports that the Veteran has 
recently been prescribed a diuretic, whose uses include 
treatment for nephrotic syndrome.  Accordingly, the Veteran's 
representative argues that the Veteran's newly prescribed 
medication reflects potential renal impairment related to his 
service-connected diabetes mellitus.

Thus, in light of this recent contention, the Veteran's 
current treatment records should be obtained, and an addendum 
to the 2007 examination sought.  

With regard to the issue of direct service connection, the 
Veteran has long reported the onset of his hypertension in 
the 1960's.  (The Veteran's claims file includes his reports 
of treatment for hypertension "in the early 1960's," as 
reported in a September 1991 VA examination, "in the 
1960's" as reported in a February 2005 VA examination, and 
"in the late 1960's" as reported in a November 2007 VA 
examination.)  However, as documented in the Veteran's claims 
file, attempts to obtain records of any such treatment has 
been unsuccessful.  Keeping in mind that these 1960's records 
are unavailable, the examiner should consider the Veteran's 
statements regarding his diagnosis of hypertension soon after 
his discharge from service. Dalton v. Nicholson, 21 Vet. App. 
23 (2007) 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment 
records from December 2005 to the present.

2.  Thereafter, refer the file to the 
person who examined the Veteran in 
November 2007, who should be asked to re-
familiarize himself with the record and 
after doing so, including considering the 
Veteran's reports of hypertension 
treatment in the 1960's, offer an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that any diagnosed 
hypertension is attributable to service, 
manifested within one year of service, or 
is related to or aggravated by the 
Veteran's  service-connected diabetes 
mellitus.

The examiner should provide a complete 
rationale for any opinion given.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  Likewise, if this person is 
not available, the matter should be 
referred to another for the requested 
opinion.  If it is necessary to examine 
the Veteran to obtain the opinion, that 
should be arranged.  

3.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration if 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
